DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 6/30/2021.  Currently claims 1-3, 5-14, 16-18, and 20-22 are pending and claims 1, 13, and 17 are independent.  Claims 1-3, 5-14, 16-18 and 20 have been amended from the previous claim set dated 11/20/2019.  Claims 4, 15, and 19 have been cancelled and claims 21 and 22 are new.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The objections of claims 1, 13, and 17 and 3, 14, and 18 are withdrawn in light of Applicant’s amendments. Additionally, in response to the amendments, 35 U.S.C. 112(f) is no longer being invoked to interpret the claims.  Finally, the 112(b) rejections of claims 6, 7, 10, 11, 12, 16 and 20 are withdrawn in light of the amendments.  


		
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-009756 (Japan), filed on 1/23/2019.  A translated copy of the foreign application is needed, however, to perfect the priority.  

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14, 16-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-3, 5-14, 16-18, and 20-22, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2, 3, 5-12) are directed to a statutory category, namely a system/machine.  Claim 13 and its dependent claims 
Step 2A (Prong 1): Claims 1, 13, and 17, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, schedules) (See MPEP 2106).”  In this application that refers to using a computer system to analyze and manage a person’s potential fatigue based on schedules.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that an individual does when deciding to take breaks on a road trip.  The abstract element of claims 1, 13, and 17, recites in part “Estimate a fatigue level…Send information…Estimate base on…”.  Dependent claim 2 adds to the abstract idea the following limitations which recite in part “Acquire schedule information…”.   Dependent claims 3, 14, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Estimate the fatigue level…”.  Dependent claim 5 adds to the abstract idea the following limitations which recite in part “Derive a load degree… Estimate the fatigue level …”.  Dependent claims 6, 16, and 20, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Estimate the fatigue level…”.  Dependent claim 7 adds to the abstract idea the following limitation which recites in part “Alert the user…”.  Dependent claim 8 adds to the abstract idea the following limitations which recite in part “Determine fatigue 
Step 2A (Prong 2):  Independent claims 1, 13, and 17, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Circuitry…Network…Non-transitory storage medium storing a program…information processing device…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
Independent claims 1, 13, and 17 also include the additional element “vehicle…” but this again is insufficient with respect to a practical application because it simply links the abstract idea to the general field of vehicle usage (See MPEP 2106.05(h)).
Dependent claims 8 and 9 add the additional element which recites in part “Output device…” which again limits the claims to a networked/computer based 
  Additionally, dependent claims 2, 3, 5, 6, 7, 10, 11, 12, 14, 16, 18, 20-22 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 13, and 17, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Circuitry…Network…Non-transitory storage medium storing a program…information processing device…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze and manage a person’s potential fatigue based on schedules) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0048] – “The ECU 11, which is an electronic control unit that performs various types of control processing for the vehicle 10, may have its function implemented by any hardware or a combination of hardware and software.”  
Independent claims 1, 13, and 17 also include the additional element “vehicle…” but this again is insufficient to amount to significantly more than the judicial exception because it simply links the abstract idea to the general field of vehicle usage (See MPEP 2106.05(h)).
Dependent claims 8 and 9  include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  
Additionally, dependent claims 2, 3, 5, 6, 7, 10, 11, 12, 14, 16, 18, 20-22 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-3, 5-14, 16-18, and 20-22 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (USPGPUB 2016/0092825) in view of Mestha et al. (USPGPUB 2018/0186234).


Regarding claims 1, 13, and 17 (Amended), Zimmer discloses an information processing device, method, and a non-transitory storage medium storing a program The crew fatigue risk management system 402 can also receive real-time or near-real-time operations data 410 {i.e. state information}); estimate a fatigue level of a user of the vehicle based on schedules for the future included in information on schedules of the user  and the state information (Zimmer ¶ABS - Method, system, and computer program product for predicting fatigue of personnel relative to a schedule for the personnel) and wherein the circuitry is configured to estimate the fatigue level of the user based on: (1) a type of schedule content of each of the schedules for the future within a predetermined period included in the information on the schedules, the type of schedule content being one of a plurality of types of schedule content (Zimmer ¶16 - FIG. 1 illustrates a chart 100 that shows an alertness level 102 for a vehicle operator over time 104. In particular, the chart 100 shows the alertness level of a vehicle operator over a period of three days {i.e. predetermined time}. The chart 100 includes a fatigue profile 106 that indicates the alertness level for the particular vehicle operator), (2) a time difference between a predetermined time corresponding to the fatigue level to be estimated and a scheduled time of the schedules for the future (Zimmer ¶18 - the vehicle operation capability value can be a negative number that is equal to the amount of time projected to elapse between the time when the vehicle operator becomes fatigued and the time when the last vehicle operation is predicted to be completed), and (3) a type of another participant participating in the schedules, the type of the other participant being one of a plurality of types of another participant (Zimmer ¶22 - As discussed above, in this example, Chicago 206 is a crew base. Thus, by monitoring the delay to Flight B from Denver 204 to Chicago 206 and the effect of the delay on the pilot's schedule relative to his alertness level, the airline has an opportunity to preemptively perform a crew swap in Chicago 206 where another pilot is readily available).
Zimmer lacks sending control information to the vehicle over the network based upon the fatigue level of the user. 
Mestha, from the same field of endeavor, teaches send control information to the vehicle over the network based upon the fatigue level of the user (Mestha ¶22 - The controller 108 can represent hardware circuitry that includes and/or is connected with one or more processors (e.g., one or more microprocessors, field programmable gate arrays, and/or integrated circuits) that generate control signals that are communicated to propulsion systems, brake systems, and/or output devices to control movement and other operations of the vehicle).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fatigue management methodology/system of Zimmer by including the vehicle driver monitoring techniques of Mestha because Mestha discloses “one example the control system can be used to improve overall safety when an individual is carrying out critical tasks such as driving vehicles or piloting aircraft (Mestha ¶46)”.   Additionally, Zimmer further details “scheduling personnel to avoid disruptions to operations during periods of fatigue (Zimmer ¶2)” so it would be obvious to consider including the additional vehicle driver monitoring techniques that Mestha discloses because it will make the personnel scheduling aspect of Zimmer more safe.
Regarding claim 2 (Amended), Zimmer in view of Mestha discloses the circuitry is configured to acquire the information on the schedules of the user (Zimmer ¶28 - In block 304, a schedule of vehicle operations for the vehicle operator can be identified).
Regarding claims 3, 14, and 18 (Amended), Zimmer in view of Mestha discloses the circuitry is configured to estimate the fatigue level of the user based on schedules for past and the schedules for the future included in the information on the schedules (Zimmer ¶2 - Such operations variances can affect not only the immediate flight but can also affect subsequent flights. As a result, a pilot's schedule, if unchanged, could put him in a position of operating a flight while fatigued. In various embodiments described herein, past instances of flight data {i.e. past schedule} can be used to determine the likelihood that operations variances will affect future flights. These likelihoods can be used to calculate a likelihood that a schedule for a pilot {i.e. future schedule} will extend past the pilots fatigue point).
Regarding claim 5 (Amended), Zimmer in view of Mestha discloses the circuitry is configured to: derive a load degree of each of the schedules for the future within the predetermined period included in the information on the schedules (Zimmer ¶20 - In various embodiments described herein, past instances of flight data can be used to determine the likelihood that operations variances will affect future flights. These likelihoods can be used to calculate a likelihood that a schedule for a pilot will extend past the pilots fatigue point {i.e. load for differing schedules}) based on the type of the schedule content (Zimmer ¶20 - In this exemplary schedule 200, the pilot has four flights {i.e. content}), the time difference (Zimmer ¶22 - FIGS. 2B through 2D illustrate charts of the pilot's alertness level (indicated by fatigue profile 220) over time {i.e. time  on the day of the exemplary schedule 200), and the type of the other participant (Zimmer ¶22 - Thus, if the pilot flew Flight C to Denver 204, then a different pilot {i.e. other participant} would have to fly Flight D from Denver 204 to San Francisco 202); and estimate the fatigue level of the user based on the derived load degree of each of the schedules for the future (Zimmer FIG. 2A-2D).
Regarding claims 6, 16, and 20 (Amended), Zimmer in view of Mestha discloses the circuitry is configured to estimate a first fatigue level of the user before starting a predetermined operation based on the schedules for the future included in the information on the schedules (Zimmer ¶16 - FIG. 1 illustrates a chart 100 that shows an alertness level 102 for a vehicle operator over time 104. In particular, the chart 100 shows the alertness level of a vehicle operator over a period of three days. The chart 100 includes a fatigue profile {i.e. fatigue level based on schedule} 106 that indicates the alertness level for the particular vehicle operator).
Regarding claim 7 (Amended), Zimmer in view of Mestha discloses an information processing device, comprising circuitry configured to estimate a fatigue level of a user based on schedules for future included in information on schedules of the user (Zimmer ¶ABS - Method, system, and computer program product for predicting fatigue of personnel relative to a schedule for the personnel) and configured to alert the user about the fatigue level before starting the predetermined operation when the first fatigue level is higher than a predetermined value (Zimmer ¶22 - In this scenario 230, the pilot can still fly Flight C, but his alertness level would be dropping by the time he would finish operating Flight D 
Mestha further teaches the circuitry is configured to alert the user about the fatigue level through a user terminal (Mestha ¶28 - The alerting system includes an alarm 122 that can be part of the control panel 108 {i.e. terminal}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fatigue management methodology/system of Zimmer by including the vehicle driver monitoring techniques of Mestha because Mestha discloses “one example the control system can be used to improve overall safety when an individual is carrying out critical tasks such as driving vehicles or piloting aircraft (Mestha ¶46)”.   Additionally, Zimmer further details “scheduling personnel to avoid disruptions to operations during periods of fatigue (Zimmer ¶2)” so it would be obvious to consider including the additional vehicle driver monitoring techniques that Mestha discloses because it will make the personnel scheduling aspect of Zimmer more safe.
Regarding claim 8 (Amended), Zimmer in view of Mestha discloses an information processing device, comprising circuitry configured to estimate a fatigue level of a user based on schedules for future included in information on schedules of the user (Zimmer ¶ABS - Method, system, and computer program product for predicting fatigue of personnel relative to a schedule for the personnel).
Mestha further teaches an alert unit (Mestha ¶28 - The alerting system includes an alarm 122 that can be part of the control panel 108 {i.e. unit}) configured to: determine whether the fatigue level of the user is higher than a predetermined criterion; and output alert information to the user via an output device when the fatigue level of the user is higher than the predetermined criterion (Mestha ¶52 -  yet another embodiment, an additional step provided is using the 3P changes of the operator along with historical data to determine when to alert the operator of the vehicle with the alarm. In another embodiment, the historical data is a predetermined threshold {i.e. criterion} for health parameters and fatigue and drowsiness levels).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fatigue management methodology/system of Zimmer by including the vehicle driver monitoring techniques of Mestha because Mestha discloses “one example the control system can be used to improve overall safety when an individual is carrying out critical tasks such as driving vehicles or piloting aircraft (Mestha ¶46)”.   Additionally, Zimmer further details “scheduling personnel to avoid disruptions to operations during periods of fatigue (Zimmer ¶2)” so it would be obvious to consider including the additional vehicle driver monitoring techniques that Mestha discloses because it will make the personnel scheduling aspect of Zimmer more safe.
Regarding claim 9 (Amended), Zimmer in view of Mestha discloses the user is a driver of a vehicle (Zimmer ¶30 - The embodiments described above have been discussed with reference to airline pilots. However, the embodiments could be used in other instances in which operators can become fatigued. For example, embodiments could be used to schedule bus drivers, truck drivers, train operators, air traffic controllers, surgeons, and crane operators).
Mestha further teaches the alert unit is configured to send control information on the output device to an in-vehicle device mounted on the vehicle (Mestha ¶28 - The alerting system includes an alarm 122 that can be part of the control panel 108 {i.e. yet another embodiment, an additional step provided is using the 3P changes of the operator along with historical data to determine when to alert the operator of the vehicle with the alarm. In another embodiment, the historical data is a predetermined threshold {i.e. criterion} for health parameters and fatigue and drowsiness levels).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fatigue management methodology/system of Zimmer by including the vehicle driver monitoring techniques of Mestha because Mestha discloses “one example the control system can be used to improve overall safety when an individual is carrying out critical tasks such as driving vehicles or piloting aircraft (Mestha ¶46)”.   Additionally, Zimmer further details “scheduling personnel to avoid disruptions to operations during periods of fatigue (Zimmer ¶2)” so it would be obvious to consider including the additional vehicle driver monitoring techniques that Mestha discloses because it will make the personnel scheduling aspect of Zimmer more safe.
Regarding claims 10, 21, and 22 (Amended), Zimmer in view of Mestha discloses the fatigue level estimation unit is configured to: estimate a second fatigue level of the user associated with an execution of the predetermined operation; and estimate the fatigue level of the user at an execution time of the predetermined    operation based on the first fatigue level and the second fatigue level (Zimmer ¶16 - FIG. 1 illustrates a chart 100 that shows an alertness level 102 for a vehicle operator over time 104. In particular, the chart 100 shows the alertness level of a vehicle operator over a period of three days. The chart 100 includes a fatigue profile 106 that indicates the alertness level for the particular vehicle operator…During the day, while the vehicle operator is on duty, his alertness level is high and relatively constant as indicated by the relatively flat portions 110a, 110b, and 110c {i.e. second fatigue level} of the fatigue profile 106…on day one of the chart 100, the vehicle operator is scheduled to perform a first vehicle operation 116a and a second vehicle operation 116b {i.e. predetermined operation} during the period of high alertness 110a when he may be most capable of operating a vehicle. Similarly, on the second day, the vehicle operator is scheduled to perform a first vehicle operation 116c {i.e. predetermined operation} and a second vehicle operation 116d during the period of high alertness 110b).
Regarding claim 11 (Amended), Zimmer in view of Mestha discloses wherein the predetermined operation is driving the vehicle (Zimmer ¶30 - The embodiments described above have been discussed with reference to airline pilots. However, the embodiments could be used in other instances in which operators can become fatigued. For example, embodiments could be used to schedule bus drivers, truck drivers, train operators, air traffic controllers, surgeons, and crane operators).
Regarding claim 12 (Amended), Zimmer in view of Mestha discloses an information processing device, comprising circuitry configured to estimate a fatigue level of a user based on schedules for future included in information on schedules of the user (Zimmer ¶ABS - Method, system, and computer program product for predicting fatigue of personnel relative to a schedule for the personnel
Mestha, from the same field of endeavor, teaches the circuitry is configured to reduce fatigue of the user using at least one of a visual method through a display provided in an interior of the vehicle and an auditory method through a voice output provided in the interior of the vehicle, based on a fatigue level while driving the vehicle (Mestha ¶28 - An alerting system 120 is also part of the control system 100 and is in communication with the one or more processors 110 to alert the operator and control the vehicle based upon and responsive to the real-time data related to the operator 102 received by the imaging system. The alerting system includes an alarm 122 that can be part of the control panel 108 or remote from the vehicle and monitored by a third party. In one embodiment the alarm 122 is a flashing light and in another embodiment the alarm makes a sound or provides voice commands to the operator 102 to startle and wake up a drowsy, fatigued or sleeping operator 102. In yet another embodiment, the alarm 122 sends a message to the operator via the control panel 108).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fatigue management methodology/system of Zimmer by including the vehicle driver monitoring techniques of Mestha because Mestha discloses “one example the control system can be used to improve overall safety when an individual is carrying out critical tasks such as driving vehicles or piloting aircraft (Mestha ¶46)”.   Additionally, Zimmer further details “scheduling personnel to avoid disruptions to operations during periods of fatigue (Zimmer ¶2)” so it would be obvious to consider including the additional vehicle driver monitoring techniques that Mestha discloses because it will make the personnel scheduling aspect of Zimmer more safe.


Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, the objections of claims 1, 13, and 17 and 3, 14, and 18 are withdrawn in light of Applicant’s amendments. Additionally, in response to the amendments, 35 U.S.C. 112(f) is no longer being invoked to interpret the claims.  Finally, the 112(b) rejections of claims 6, 7, 10, 11, 12, 16 and 20 are also withdrawn in light of the amendments.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant simply argues that the amendments to the claims are sufficient to overcome the 101 rejection, but provide nothing further in support of this argument. Examiner does not find this persuasive and maintains the 101 rejection.  Examiner will note, however, that the inclusion of the claim language “send control information to the vehicle over the network based upon the fatigue level of the user” brings the claims as a whole significantly closer to overcoming the 101 rejection.  Specifically, including additional language claiming what part of the vehicle is controlled (i.e. brakes, start/stop, etc.) would establish a controlling feature and make the claims as a whole no longer abstract.  
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to how fatigue is estimated.  In light of this amendment, Examiner agrees that the references did not cite to this, however the amendments necessitated further consideration.  As a result of this further consideration, the prior art of record was found to disclose these limitations (Zimmer and Mestha as discussed above) and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624